Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and its depending claims are allowed.  The instant invention requires a novel, non-obvious woven or knit fabric construction and arrangement not taught by the prior art.  More specifically, the fabric requires two or more yarns of different elongation rate, both separately arranged as independent threads in the same direction whether in the warp or the weft directions of the fabric.  Claim 1 further requires a very specific stress-strain curve with an inflection point within the equation “5.6 ≤ B/A ≤ 12”; wherein “A” and “B” are obtained by applying load and determining the elongation rate P (defined in the instant specification on pg. 20, the load to determine the elongation rate to arrive at the ratio claimed is .1cN/dTex at  L1/ lower/original length and .4cN/dTex at  L2/ longer/ second length).  The specifically claimed data point/range of the ratio of the measured and calculated elastic modulus of the fabric at lower load with respect to the elastic modulus at higher load is not explicitly taught or disclosed by the prior art and is shown through tabulated test results in the specification and statement of unexpected/critical result (‘This benefit is proved in the Examples of the present invention. The fabrics of Examples 2 to 5 satisfying the range of the amended Claim 1 of the present invention show the benefit of “The shoes produced with the woven fabrics of Examples 1 to 5 were excellent in elasticity in normal running in a straight line (a low load region). Also, these shoes were good in fitting property especially when runners run a curve (a high load region) as the fabric showed significantly increased elastic modulus, being less elastic, and leaving little gap between the foot and the shoe. The shoes produced with the woven fabric of Example 5 was high in fitting property especially in a high load region, when a runner run a curve, as the fabric was significantly increased in elastic modulus, making the shoes less deformable (instant remarks dated 6/30/2022, page 1 to 2)".’.
The instant application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732